17-364
     Lin v. Sessions
                                                                                  BIA
                                                                            Zagzoug, IJ
                                                                          A205 444 989
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall United
 3   States Courthouse, 40 Foley Square, in the City of New York,
 4   on the 14th day of March, two thousand eighteen.
 5
 6   PRESENT:
 7            ROBERT A. KATZMANN,
 8            GUIDO CALABRESI,
 9            DENNY CHIN,
10                 Circuit Judges.
11   _____________________________________
12
13   JIE LIN,
14                     Petitioner,
15
16                     v.                                        17-364
17                                                               NAC
18   JEFFERSON B. SESSIONS III,
19   UNITED STATES ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                    Gang Zhou, Law Office of Gang
24                                      Zhou, New York, NY.
25
26   FOR RESPONDENT:                    Chad A. Readler, Acting Assistant
27                                      Attorney General; Stephen J.
28                                      Flynn, Assistant Director; James
29                                      A. Hurley, Arthur L. Rabin, Trial
30                                      Attorneys, Office of Immigration
31                                      Litigation, United States
32
1                             Department of Justice, Washington,
2                             DC.
3
4        UPON DUE CONSIDERATION of this petition for review of a

5    Board of Immigration Appeals (“BIA”) decision, it is hereby

6    ORDERED, ADJUDGED, AND DECREED that the petition for review

7    is DENIED.

8        Petitioner Jie Lin, a native and citizen of the

9    People’s Republic of China, seeks review of a January 11,

10   2017, decision of the BIA affirming a February 19, 2016,

11   decision of an Immigration Judge (“IJ”) denying Lin’s

12   application for asylum, withholding of removal, and relief

13   under the Convention Against Torture (“CAT”).    In re Jie

14   Lin, No. A 205 444 989 (B.I.A. Jan. 11, 2017), aff’g No. A

15   205 444 989 (Immig. Ct. N.Y. City Feb. 19, 2016).   We

16   assume the parties’ familiarity with the underlying facts

17   and procedural history in this case.

18       In lieu of filing a brief, the Government moves for

19   summary denial of Lin’s petition for review.    Summary denial

20   is warranted only if a petition is frivolous, Pillay v. INS,

21   45 F.3d 14, 17 (2d Cir. 1995), and Lin has filed his merits

22   brief.   Accordingly, we treat the Government’s motion as a

23   response to that brief, and deny the petition.

24       We have reviewed the decisions of both the IJ and BIA

25   “for the sake of completeness.”   Wangchuck v. Dep’t of

                                  2
1    Homeland Sec., 448 F.3d 524, 528 (2d Cir. 2006).    The

2    applicable standards of review are well established.

3    8 U.S.C. § 1252(b)(4)(B); Xiu Xia Lin v. Mukasey, 534 F.3d
4    162, 165-66 (2d Cir. 2008).   The agency may, “[c]onsidering

5    the totality of the circumstances,” base an adverse

6    credibility determination on “the consistency between the

7    applicant’s or witness’s written and oral statements . . .,

8    the internal consistency of each such statement, the

9    consistency of such statements with other evidence of

10   record . . . and any inaccuracies or falsehoods in such

11   statements, without regard to whether an inconsistency,

12   inaccuracy, or falsehood goes to the heart of the

13   applicant’s claim, or any other relevant factor.”    8 U.S.C.

14   § 1158(b)(1)(B)(iii); see also Xiu Xia Lin, 534 F.3d at

15   163-64.

16       The agency reasonably relied on inconsistencies between

17   Lin’s testimony and that of his witnesses.   For example,

18   Lin initially testified that he introduced his witness and

19   friend, Weiqun Zheng, to his church.   But Zheng

20   unequivocally testified that someone else introduced him to

21   the church and that he first met Lin in the church kitchen.

22   When confronted with the inconsistency, Lin’s explanation—

23   that he actually introduced a former coworker from


                                   3
1    Maryland—both introduced new inconsistency and was vague

2    given that Lin could not recall the name of that

3    individual.      See Majidi v. Gonzales, 430 F.3d 77, 80 (2d

4    Cir. 2005).

5        The agency also reasonably relied on inconsistencies

6    between Lin’s testimony and that of his second witness, Weng

7    Quan Wong.      Lin testified that he and Wong were last in church

8    together the day before the hearing at which they both

9    testified.       Lin testified that they did not sit together

10   because he sat toward the back of the church, whereas Wong

11   sat up front because he is older.         Wong testified that they

12   sat together during that service.        This inconsistency called

13   into question whether they had attended church together or at

14   all and undermined the reliability of their testimony as a

15   whole.    See Siewe v. Gonzales, 480 F.3d 160, 170 (2d Cir.

16   2007) (“So a single false document or a single instance of

17   false    testimony   may   (if   attributable    to   the   petitioner)

18   infect    the    balance   of    the   alien’s    uncorroborated    or

19   unauthenticated evidence.”).

20       Finally, the agency reasonably relied on Lin’s failure

21   to rehabilitate his testimony about his church attendance.

22   “An applicant’s failure to corroborate his or her testimony

23   may bear on credibility, because the absence of


                                        4
1    corroboration in general makes an applicant unable to

2    rehabilitate testimony that has already been called into

3    question.”    Biao Yang v. Gonzales, 496 F.3d 268, 273 (2d

4    Cir. 2007).   The IJ did not err in giving limited weight to

5    the evidence Lin did present because he did not proffer the

6    original baptism certificate and the statements from the

7    church were form letters prepared by people who did not

8    testify, one of which contradicted Lin’s testimony that he

9    attended church every week.    See Y.C. v. Holder, 741 F.3d
10   324, 334 (2d Cir. 2013) (deferring to agency’s decision to

11   give limited weight to documentary evidence); Xiao Ji Chen

12   v. U.S. Dep’t of Justice, 471 F.3d 315, 341-42 (2d Cir.

13   2006) (finding that weight afforded to applicant’s evidence

14   in immigration proceedings lies largely within discretion

15   of agency).

16       In sum, the agency’s credibility finding was supported

17   by substantial evidence.   This adverse credibility

18   determination is dispositive of asylum, withholding of

19   removal, and CAT relief because all three claims are based

20   on Lin’s allegation that he will continue to practice

21   Christianity if he is returned to China.    See Paul v.

22   Gonzales, 444 F.3d 148, 156-57 (2d Cir. 2006).   Because the

23   finding regarding the one-year filing deadline is based on


                                    5
1    the dispositive adverse credibility determination, we need

2    not reach Lin’s challenges to the agency’s conclusion that

3    the asylum application was untimely.   INS v. Bagamasbad,

4    429 U.S. 24, 25 (1976) (“As a general rule courts and

5    agencies are not required to make findings on issues the

6    decision of which is unnecessary to the results they

7    reach.”).

8        For the foregoing reasons, the petition for review is

9    DENIED.     As we have completed our review, the Petitioner’s

10   and the Government’s motions for summary denial are DENIED as

11   moot.

12                       FOR THE COURT:
13                       Catherine O’Hagan Wolfe, Clerk of Court
14




                                    6